Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 07/09/2016 of provisional patent application No. 62/360,331 is acknowledged as required by 35 U.S.C. 119.Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows. Figures 4-6 do not have support in the provisional application and therefore does not benefit from the earlier date.
Benefit of earlier filing date of 07/07/2017 of 15/643,855 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 1-13 were previously pending. Claims 8-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Claims 1, 3-4 are amended. New claim 14 is added (claim 14 is dependent on claim 8 which is therefore withdrawn).
A complete action on the merits of claims 1-7 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NGUYEN et al. (US Publication No. 2012/0234229) hereinafter NGUYEN.
Regarding claim 1, NGUYEN teaches (reproduced and annotated Figs. 1-2 below) a substrate carrier (substrate support assembly 100), comprising: a substantially planar body formed of an upper layer (110) stacked on a lower layer (105); and a plurality of pockets formed in the substantially planar body and defined by an upper surface of the lower layer (upper flat surface of 106 (A)) and a support surface formed by the upper layer (upper surface of 110 (B)), wherein the support surface surrounds each pocket for supporting a substrate.

    PNG
    media_image1.png
    673
    854
    media_image1.png
    Greyscale

Regarding claim 4, NGUYEN teaches (reproduced and annotated Figs. 1-2 below) the support surface (B) defines an uppermost surface of the substrate carrier.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 would be allowable due to dependency on allowable claim 1.
Claims 5-7 would be allowable due to dependency on allowable claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723